09-2546-cv(L); 09-2696-cv(XAP)
         Cascades Boxboard Group CT LLC v. United Steelworkers USW


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of March, two thousand and ten.
 5
 6       PRESENT: PIERRE N. LEVAL,
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       CASCADES BOXBOARD GROUP CT LLC,
14
15                                       Plaintiff-Appellant-Cross-Appellee,
16
17                       -v.-                               09-2546-cv(L); 09-2696-cv(XAP)
18
19       UNITED STEEL WORKERS USW, LOCAL 1840, UNITED STEEL WORKERS,
20       AFL-CIO, CLC,
21
22                                       Defendants-Appellees-Cross-Appellants.
23
24
25
26       FOR APPELLANT:                  LINDA L. MORKAN (Richard F. Vitarelli and
27                                       Nicole A. Bernabo, on the brief),
28                                       Robinson & Cole LLP, Hartford, CT.
29
1    FOR APPELLEE:      THOMAS W. MEIKLEJOHN, Livingston, Adler,
2                       Pulda, Meiklejohn & Kelly, P.C.,
3                       Hartford, CT.
4
5         Appeal from the United States District Court for the
6    District of Connecticut (Eginton, J.).
7
8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

9    AND DECREED that the judgment of said district court be

10   AFFIRMED.

11       Appellant Cascades Boxboard Group CT, LLC, appeals from

12   a judgment of the United States District Court for the

13   District of Connecticut (Eginton, J.), which confirmed an

14   arbitration award in favor of Appellee United Steel Workers,

15   Local 1840, and United Steelworkers, AFL-CIO, CLC.    We

16   assume the parties’ familiarity with the underlying facts,

17   the procedural history, and the issues presented for review.

18       Reviewing under the highly deferential standard

19   required for arbitration awards, see Major League Baseball

20   Players Ass'n v. Garvey, 532 U.S. 504, 509 (2001), we

21   conclude the district court did not err in confirming the

22   award.   Nor did the court err in declining to award fees.

23       For the foregoing reasons, the judgment of the district

24   court is hereby AFFIRMED.

25
26                               FOR THE COURT:
27                               Catherine O’Hagan Wolfe, Clerk
28
29



                                   2